Title: To Thomas Jefferson from Albert Gallatin, 11 March 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            March 11th 1806
                        
                        A general expectation seems to prevail that Colo. Smith will be removed from the office of Surveyor of the
                            port of New York, and I am asked by almost every one whether it is not already done. Mr Madison who seems to coincide in
                            the opinion that he ought to be removed, informed me that you had expressed a doubt whether conviction ought not to
                            precede the removal. I must confess that it seems to me that, as the facts are as fully in the possession of the Executive
                            at this time as they will be after the trial, and as indeed such of them as rest on his own evidence cannot be brought
                            against him in a criminal prosecution, it is not necessary, if those facts are considered a just cause of removal, to wait
                            the event of such prosecution. The honor of Government, and the peace of the country seem to require an explicit mark of
                            disapprobation and disavowal: and retaining in public service an officer, who, by his own declaration, has been guilty of
                            an outrage against the law of Nations which endangers the peace of his country, and of a direct violation of a positive
                            statute, will be considered by Spain & France, as an evidence of our connivancey, and impede the intended negotiations.
                            Nor does it appear to me that Colo. Smith’s plea, that he was induced to believe, from Miranda’s representations, that
                            Govt. did not disapprove the expedition, can be adduced even in extenuation of the offence. Not only it is evident
                            that his former connections with Miranda, and hopes of private advantages for his son or for himself, were his motives of
                            action: but he acknowledges that even Miranda had not presumed to hint that Govt. authorised or approved such an
                            expedition, but, on the contrary, told him that he was cautioned not to commit any illegal act. Supposing Colo. Smith to
                            have been induced in error by Miranda’s misrepresentations, it would be no justification of an illegal act; but when he
                            expressly declares that he was not deceived on that point, and then avows that he enlisted and caused to be enlisted a
                            number of men; does it not amount to a full acknowledgment that he committed the illegal act, knowing at the same time
                            that Governt. disapproved the same?
                        To this may be added that, abusing the confidence which attached to his official character, he persuaded Fink
                            to enlist men as for the service of the U. States; and that as one of the officers of the customs it was his duty to
                            report to the collector every circumstance respecting the armament & cargo within his knowledge. Indeed it does not
                            appear possible that the private lading of canon & military stores, and the other illegal parts of the armament could
                            have been effected without his connivance & assistance. They would, otherwise, have come to the knowledge of the
                            collector: and the fitting out of the expedition, & preserving the secret till after the vessel’s departure, may fairly
                            be ascribed by Spain to the agency of our own officer. Why, with the fullest proof of these facts, have you continued the
                            guilty officer in service? will be a natural question for her to ask.
                        I may add that Colo. Smith is a bad officer, that he does not attend to the duties of his office; that he has
                            presented fallacious statements of his emoluments, with intention of keeping a portion which by law ought to have been
                            paid in the Treasury; and that he has not even paid what he acknowledged to be due. I know that the delicacy of removing,
                            under all circumstances, a near connection of the late President of the U. States, made you anxious to overlook every
                            inferior breach of duty in that officer: and those are now mentioned only to show that he is not entitled from his general
                            official conduct to any special indulgence.   Excuse the length of this letter: I only intended to suggest the subject to
                            you; but my knowledge of the general opinion, and my own conviction of the necessity of the measure, have drawn me into a
                            longer discussion than was necessary. I had intended to call on you to day on that & some other subjects, but was so
                            unwell that I could not leave home.
                        With great respect and attachment Your obt. Sv.
                        
                            Albert Gallatin
                            
                        
                    